          Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Dansons US LLC,                                   No. CV-20-01853-PHX-MTL
10                   Plaintiff,                         ORDER
11    v.
12    ASmoke USA LLC,
13                   Defendant.
14
15            Before the Court is Defendant ASmoke USA LLC’s (“ASmoke”) Motion to Dismiss
16   for Lack of Personal Jurisdiction (the “Motion”) (Part of Doc. 13). For the reasons set forth

17   below, the Motion is granted.
18   I.       BACKGROUND

19            Plaintiff, Dansons US LLC (“Dansons”), is an Arizona limited liability corporation

20   with its principal place of business in Arizona. (Doc. 28 ¶ 9.) Dansons manufactures and
21   sells “high quality barbeque grills, smokers, and related products to consumers
22   nationwide.” (Id. ¶ 18.) Part of Dansons’ portfolio of brands includes PIT BOSS®, which

23   has developed a “large following[] among grilling enthusiasts” and enjoys a “large

24   following on social media and in popular culture.” (Id.) Dansons alleges that it has

25   exclusively used the trademark “BIGGER, HOTTER, HEAVIER” (the “Dansons

26   Trademark”) in connection with its products since September 2015. (Id. ¶ 19.) Dansons
27   filed a trademark application seeking registration of the Dansons Trademark, which was
28   unopposed. (Id. ¶ 20.) After Dansons filed its Complaint, the Dansons Trademark became
         Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 2 of 8



 1   registered. (Doc. 16-6 at 2.)
 2            ASmoke is a Delaware limited liability company with its principal place of business
 3   in Delaware. (Id. ¶ 10; Doc. 13 at 7.) ASmoke also markets and sells barbecue grills that
 4   are made by a “non-party manufacturer.” (Doc. 13 at 7.) ASmoke’s grills included an
 5   under-the-lid printout that was nearly identical to what Dansons used and displayed the
 6   phrase “BIGGER, HOTTER, HEAVIER.” (See Doc. 28 ¶ 35.) ASmoke sold sixty-three
 7   allegedly infringing grills in the United States. (Doc. 13 at 6.) Of those sales, “only three
 8   were made in Arizona, and one of those sales was to [Dansons].” (Id.) After these sales,
 9   ASmoke contends that it “discontinued use of the allegedly infringing print-out upon
10   receipt of a cease and desist letter from [Dansons].” (Id.) ASmoke’s owner, Michael Ying,
11   “is also the owner of Dansons’ former factory.” (Doc. 28 ¶ 2.) Dansons alleges that
12   ASmoke has “engaged in ‘individualized targeting’ of Dansons as retaliation for Dansons
13   reducing, and, eventually ending, its business relationship with Mr. Ying’s factory.” (Id.
14   ¶ 15.)
15            In September 2020, Dansons filed a Complaint (Doc. 1) and Motion for Preliminary
16   Injunction (Doc. 2) in the District of Arizona alleging trademark infringement, trade dress
17   infringement, false designation of origin under the Lanham Act, and unfair competition
18   under Arizona common law. In response, ASmoke filed its Motion to Dismiss for Lack of
19   Personal Jurisdiction and Failure to State a Claim. (Doc. 14.) The Court denied the Motion
20   for Preliminary Injunction,1 granted ASmoke’s Motion to Dismiss for Failure to State a
21   Claim, and took the issue of personal jurisdiction under advisement. (Doc. 23.) Shortly
22   thereafter Dansons filed its First Amended Verified Complaint, adding allegations to
23   bolster its claims and jurisdictional statement. (Doc. 28.) The Court then ordered the parties
24   to submit a Joint Supplemental Brief to address whether any of the new allegations in the
25   First Amended Verified Complaint alter the parties’ personal jurisdiction arguments. (Doc.
26   30.) The parties timely filed the Joint Supplemental Brief. (Doc. 31.)
27
28
     1
         Dansons has since filed a Renewed Motion for Preliminary Injunction. (Doc. 26.)

                                                 -2-
         Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 3 of 8



 1   II.     LEGAL STANDARD
 2           Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may
 3   move, “prior to trial, to dismiss the complaint for lack of personal jurisdiction.” Data Disc,
 4   Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). In a motion to dismiss
 5   for lack of personal jurisdiction, the plaintiff bears the burden of showing that an exercise
 6   of jurisdiction is proper. Ziegler v. Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995).
 7   “[I]n the absence of an evidentiary hearing,” a plaintiff “need only make a prima facie
 8   showing of jurisdictional facts.” Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)
 9   (internal citation omitted). When examining whether there is a prima facie showing of
10   jurisdictional facts, any “uncontroverted allegations in [the complaint] must be taken as
11   true, and conflicts between the facts contained in the parties’ affidavits must be resolved in
12   [plaintiff’s] favor.” Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588
13   (9th Cir. 1996) (internal quotation marks and citations omitted); see also Sher, 911 F.2d at
14   1361 (treating plaintiff’s allegations as true).
15   III.    DISCUSSION
16           A.    Personal Jurisdiction Overview
17           As a general matter, if a relevant federal statute does not provide for personal
18   jurisdiction, a “district court applies the law of the state in which the court sits.” Mavrix
19   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citing Fed. R. Civ.
20   P. 4(k)(1)(A)). Arizona’s long-arm statute is coextensive with the requirements of federal
21   due process. Ariz. R. Civ. P. 4.2(a);2 see also A. Uberti & C. v. Leonardo, 181 Ariz. 565,
22   569 (1995) (discussing the intention behind Arizona’s long-arm statute). Consequently, the
23   analyses of personal jurisdiction under Arizona law and federal due process are the same.
24   See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004). For
25   an exercise of personal jurisdiction to comport with federal due process, the non-resident
26   defendant must have certain “minimum contacts” with the forum state such that an exercise
27
     2
      Arizona’s long-arm statute states that a court “may exercise personal jurisdiction over a
28   person, whether found within or outside Arizona, to the maximum extent permitted by the
     Arizona Constitution and the United States Constitution.”

                                                   -3-
         Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 4 of 8



 1   of jurisdiction “does not offend traditional notions of fair play and substantial justice.”
 2   Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
 3   (1945)). Personal jurisdiction may be general (based on a forum connection unrelated to
 4   the underlying suit) or specific (based on an affiliation between the forum and the
 5   underlying controversy). See, e.g., Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015)
 6   (citing Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008)). Both parties agree that
 7   only specific jurisdiction applies.
 8           B.      Specific Personal Jurisdiction
 9           The Ninth Circuit employs a three-prong test to assess whether a defendant has
10   sufficient minimum contacts with the forum state to be subject to specific personal
11   jurisdiction:
12
                     (1) The non-resident defendant must purposefully direct his
13                       activities or consummate some transaction with the forum
                         or resident thereof; or perform some act by which he
14
                         purposefully avails himself of the privilege of conducting
15                       activities in the forum, thereby invoking the benefits and
                         protections of its laws;
16
                     (2) the claim must be one which arises out of or relates to the
17                       defendant’s forum-related activities; and
                     (3) the exercise of jurisdiction must comport with fair play and
18                       substantial justice, i.e., it must be reasonable.
19
20   Picot, 780 F.3d at 1211 (citing Schwarzenegger, 374 F.3d at 802) (internal citations

21   omitted). The burden initially falls on the plaintiff to show the first two prongs but

22   subsequently shifts to the defendant to show the third. CollegeSource, Inc. v. AcademyOne,

23   Inc., 653 F.3d 1066, 1076 (9th Cir. 2011).

24           The first required element of specific jurisdiction, “purposeful direction,” 3 is

25   3
       Although “purposeful availment” is often used as shorthand to mean both purposeful
     availment and purposeful direction, it is important to understand them as distinct concepts
26   requiring distinct tests. Schwarzenegger, 374 F.3d at 802. The precise analysis depends on
     the type of claim brought – “for claims sounding in tort, [the Court] appl[ies] a purposeful
27   direction test and look[s] to evidence that the defendant has directed his actions at the forum
     state, even if those actions took place elsewhere.” Picot, 780 F.3d at 1212. Because the
28   claims brought by Dansons in its First Amended Verified Complaint (Doc. 28) are tort-
     like, the Court applies the purposeful direction test. See, e.g., Mavrix Photo, 647 F.3d at

                                                  -4-
       Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 5 of 8



 1   measured using the “effects” test put forth by the Supreme Court in Calder v. Jones, 465
 2   U.S. 783 (1984). See Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th
 3   Cir. 2017). The effects test requires the defendant to “have (1) committed an intentional
 4   act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is
 5   likely to be suffered in the forum state.” Id. (internal quotation marks and citations
 6   omitted). “The proper question is not where the plaintiff experiences a particular injury or
 7   effect but whether the defendant’s conduct connects him to the forum in a meaningful
 8   way.” Walden v. Fiore, 571 U.S. 277, 290 (2014).
 9                  1.      Intentional Act
10          The intentional act requirement connotes an “intent to perform an actual, physical
11   act in the real world, rather than an intent to accomplish a result or consequence of that
12   act.” Schwarzenegger, 374 F.3d at 806. Accepting Dansons’ allegations as true, ASmoke
13   committed intentional acts by infringing on its intellectual property rights, which is the
14   basis for each claim. (See Doc. 28 ¶¶ 4, 28, 51, 53, 61, 69, 76, 85, 91.) Accordingly,
15   Calder’s first part is satisfied.
16                  2.      Express Aiming
17          An “express aiming” analysis centers on whether “the defendant’s allegedly tortious
18   action was expressly aimed at the forum state.” Picot, 780 F.3d at 1214 (citing Brayton
19   Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1129 (9th Cir. 2010)) (internal
20   quotation marks omitted). The precise form of analysis depends largely on the “specific
21   type of tort or other wrongful conduct at issue.” Schwarzenegger, 374 F.3d at 807. Dansons
22   alleges that ASmoke has engaged in “individualized targeting” by selling infringing grills
23   into Arizona “as retaliation for Dansons reducing and, eventually ending, its business
24   relationship with Mr. Ying’s factory.” (Doc. 28 ¶¶ 14–15.) And these grills were sold
25   “while ASmoke’s public advertisements and social media pages” included the infringing
26
     1228 (holding copyright infringement to be a “tort-like cause of action,” and then applying
27   purposeful direction test); Best W. Int’l Inc. v. I-70 Hotel Corp., No. CV11-1281-PHX-
     FJM, 2012 WL 2952363, at *2 (D. Ariz. July 19, 2012) (using purposeful direction test in
28   a trademark infringement dispute).


                                                -5-
         Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 6 of 8



 1   trademark. (Id. ¶ 14.) Dansons contends that, together, this “individualized targeting” and
 2   selling of grills into Arizona satisfies the express aiming requirement. (Id. ¶ 16.) The Court
 3   will address each of these arguments in turn.4
 4           First, Dansons’ attempt to show express aiming through two sales to Arizona
 5   residents falls short. 5 The Supreme Court in Walden v. Fiore recognized that a plaintiff
 6   cannot establish specific personal jurisdiction through nonspecific contacts with the forum
 7   state, as those contacts would be “‘random, fortuitous, or attenuated.’” 571 U.S. at 290.
 8   Dansons’ argument here boils down to ASmoke’s two sales to Arizona customers. There
 9   are no allegations concerning how these two Arizona buyers purchased ASmoke’s
10   allegedly infringing grills or what further efforts ASmoke made to purposefully direct these
11   sales to Arizona. Dansons’ assertion that these grills were sold “while ASmoke’s public
12   advertisements and social media pages” included the allegedly infringing trademark also
13   does not help show that ASmoke expressly aimed these contacts to Arizona. Following
14   Walden’s logic, Dansons cannot establish express aiming by pointing to two random,
15   fortuitous, and attenuated sales. Without more, these two sales cannot bolster Dansons’
16   personal jurisdiction claim.
17           Second, Dansons argues that ASmoke’s knowledge that it resides in Arizona and
18   ASmoke’s allegedly infringing behavior impacting Dansons establishes personal
19   jurisdiction. (Doc. 16 at 7–8.) This argument ignores binding precedent. In Axiom Foods,
20   the Ninth Circuit clarified that, after Walden, a plaintiff can no longer show that a defendant
21   expressly aimed at the forum state by alleging only that the defendant knew of the
22
     4
       Dansons relies heavily on this District Judge’s decision in BBK Tobacco & Foods LLP v.
23   Cent. Coast Agric. Inc., No. CV-19-05216-PHX-MTL, 2020 WL 3893563 (D. Ariz. July
     10, 2020), where this Court found personal jurisdiction. (See Doc. 31.) In BBK, the
24   defendant actively proposed to “co-brand” its corporate logo with the plaintiff’s registered
     trademark. (Doc. 16 at 1–2, No. CV-19-05216.) The Complaint also alleged that the
25   defendant unilaterally emailed the plaintiff’s representatives in Arizona to order “well
     above 10,000 pieces” of its product. (Doc. 1 ¶¶ 9–15, No. CV-19-05216; see also Doc. 16
26   at 1–2, No. CV-19-05216.) Dansons’ allegations here fall far short of what occurred in
     BBK, rendering the comparison unpersuasive.
27   5
       The Court agrees with ASmoke that the third sale into Arizona, which Dansons itself
     initiated, cannot be considered for this personal jurisdiction analysis. See Walden, 571 U.S.
28   at 291 (“[I]t is the defendant, not the plaintiff or third parties, who must create contacts
     with the forum State.”).

                                                  -6-
       Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 7 of 8



 1   plaintiff’s forum connections and could have reasonably foreseen harm in that forum. 874
 2   F.3d at 1069–70. The test discredited in Axiom Foods, and advanced by Dansons here,
 3   impermissibly undermines the due process concerns at the heart of personal jurisdiction by
 4   shifting the focus away from the defendant’s contacts with the forum state in favor of the
 5   plaintiff’s contacts. See Modulus Fin. Eng’g Inc. v. Modulus Data USA Inc., No. CV-19-
 6   04685-PHX-SMB, 2020 WL 2512785, at *5 (D. Ariz. May 15, 2020) (recognizing that this
 7   approach “distorts the proper focus of the ‘minimum contacts’ inquiry”); see also Picot,
 8   780 F.3d at 1214 (stating that the “express aiming” analysis centers on whether “the
 9   defendant’s allegedly tortious action was expressly aimed at the forum state.”) (citation
10   omitted). That Dansons feels the impact of the alleged infringement in Arizona turns the
11   focus to its own connections here, which is not relevant in considering ASmoke’s
12   connections to Arizona. The same goes for Mr. Ying’s apparent knowledge of Dansons
13   being an Arizona company and allegedly targeting Dansons for their failed business
14   relationship. Dansons has therefore failed to allege that ASmoke has expressly aimed its
15   contacts to Arizona.
16          As to Dansons’ individualized targeting assertion, the Ninth Circuit made clear that
17   “while a theory of individualized targeting may remain relevant to the minimum contacts
18   inquiry, it will not, on its own, support the exercise of specific jurisdiction, absent
19   compliance with what Walden requires.” Axiom Foods, Inc., 874 F.3d at 1070. Dansons’
20   conclusory allegation of individualized targeting based on Mr. Ying’s past relationship
21   with it, combined with two random sales, cannot combine to establish minimum contacts.
22   As previously discussed, Dansons has not alleged that this targeting was purposefully
23   directed and expressly aimed at the forum state.
24          Because Dansons has failed to show ASmoke alleged infringement was expressly
25   aimed at Arizona, the Court need not advance to Calder’s third requirement,
26   Schwarzenegger, 374 F.3d at 807 n.1, or the remaining prongs of the minimum contacts
27   test. Ariz. Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169 F. Supp. 3d 931, 936 (D. Ariz.
28   2016). Dansons has failed to meet its burden to prove that the Court has personal


                                                -7-
       Case 2:20-cv-01853-MTL Document 33 Filed 12/11/20 Page 8 of 8



 1   jurisdiction over ASmoke. See In re W. States Wholesale Natural Gas Antitrust Litig., 715
 2   F.3d 716, 742 (9th Cir. 2013) (“If any of the three requirements is not satisfied, jurisdiction
 3   in the forum would deprive the defendant of due process of law”). The Court must therefore
 4   dismiss this action for lack of personal jurisdiction.
 5   IV.    CONCLUSION
 6          Accordingly,
 7          IT IS ORDERED granting ASmoke’s Motion to Dismiss for Lack of Personal
 8   Jurisdiction (Part of Doc. 13).
 9          IT IS FURTHER ORDERED denying as moot Dansons’ Renewed Motion for
10   Preliminary Injunction (Doc. 26).
11          IT IS FINALLY ORDERED directing the Clerk of the Court to enter judgment
12   accordingly and close this case.
13          Dated this 11th day of December, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -8-
